Cowman HD HN FP W YH

NO NY NY NY NY NY ND KN KN RK RB HB Be Hr Se Se Se eS
On HD wn BPW NY KH DOD OO DWH KH NH BP WO NO KH OC

 

 

Case 2:21-cr-00093-RMP. ECF No.1 filed 07/20/21

Joseph H. Harrington

Acting United States Attorney
Eastern District of Washington
Timothy J. Ohms

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

PagelD.1 Page 1 of 2

us Bee IN THE
»S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JUL 20 202%

SEAN F. McAVOY, CLERK

Sateen DEP.
SPOKANE, WASHINGTON uy

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,

2:21-CR-93-RMP
Plaintiff, INDICTMENT

V. Vio: 18 U.S.C. § 2261 A(2)(A), (B)
Cyberstalking
KIMBERLY ANN BRISCHLE, (Count 1)
Defendant. 18 U.S.C. § 2261A(1)(A), (B) ’

 

The Grand Jury charges: |
COUNT 1

Interstate Stalking
(Count 2)

18 U.S.C. § 844(h) Use of Fire in
the Commission of a Federal
Felony Offense

(Count 3)

Beginning on a date unknown but by January 28, 2021, and continuing until

on or about July 20, 2021, in the Eastern District of Washington and elsewhere,
the Defendant, KIMBERLY ANN BRISCHLE, with the intent to injure, harass,

and intimidate W.B., used facilities of interstate and foreign commerce to engage

in a course of conduct that placed W.B. in reasonable fear of death and serious

INDICTMENT - 1
So Oa HN PW NY

NO NYO NH NH HN WN HN ND KH Re HB HR HB HB He Se eS eS
oN DN A PW NY KH CD OBO WAnN HD WH BPW NH KF CO
a

Case 2:21-cr-00093-RMP ECFNo.1_ filed 07/20/21 PagelD.2 Page 2 of 2

bodily injury to W.B. and to a pet of W.B. and that caused and would be
reasonably expected to cause substantial emotional distress to W.B., in violation of
18 U.S.C. §§ 2261A(2)(A), (B), 2261(b)(5).
COUNT 2
On or about April 28, 2021, in the Eastern District of Washington and
elsewhere, the Defendant, KIMBERLY ANN BRISCHLE, traveled in interstate
commerce with the intent to injure, harass, and intimidate W.B., and in the course
of and as a result of such travel engaged in conduct that placed W.B. in reasonable
fear of death and serious bodily injury to W.B. and to a pet of W.B. and that
caused and would be reasonably be expected to cause substantial emotional
distress to W.B., in violation of 18 U.S.C. §§ 2261A(1)(A), (B) , 2261(b)(5).
COUNT 3
On or about April 28, 2021, in the Eastern District of Washington, the
Defendant, KIMBERLY ANN BRISCHLE, knowingly used fire to commit
Interstate Stalking, a felony prosecutable in a court of the United States pursuant to
18 U.S.C. § 2261A, by setting a residence located at 3111 E. 44th Avenue
Spokane, Washington on fire, in violation of 18 U.S.C. § 844(h).

DATED this 1)" day of July, 2021... —=_———--—__

be Bh wus
J seph H. prington
Acting United States Attorney

nce 8 AeMow7

Timothy J. Ohms
Assistant United state Attorney

INDICTMENT — 2

 

 
